United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2210
                         ___________________________

                               Cornelius Williams, Jr.

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

            Corizon and/or Correctional Medical Services (CMS), et al.

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                              Submitted: March 6, 2018
                                Filed: March 9, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________


PER CURIAM.

       In this pro se 42 U.S.C. § 1983 action, Cornelius Williams appeals after the
district court1 dismissed his complaint, without prejudice, for failure to prosecute or

      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.
otherwise comply with court orders. He challenges the dismissal and argues he
should have been appointed counsel.

       Having carefully reviewed the record and the parties’ arguments on appeal, we
conclude that the district court did not abuse its discretion in dismissing this action
without prejudice. Williams’s failed to comply with court-ordered discovery
deadlines and failed to appear for his noticed deposition, ignoring the warning given
in the court’s scheduling order. See Fed. R. Civ. P. 37(b)(2)(A), (d), 41(b); Lindstedt
v. City of Granby, 238 F.3d 933, 937 (8th Cir. 2000) (pro se litigant bound to meet
simple discovery requirements); Aziz v. Wright, 34 F.3d 587, 589 (8th Cir. 1994)
(Rule 41(b) dismissal not an abuse of district court’s broad discretion to impose
sanctions after the court warned that dismissal would be consequence of party’s
discovery non-compliance); Schooley v. Kennedy, 712 F.2d 372, 374 (8th Cir. 1983).
We also conclude the district court did not abuse its discretion in denying Williams
appointed counsel in this civil case. See Phillips v. Jasper Cty. Jail, 437 F.3d 791,
794 (8th Cir. 2006) (standard of review).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-